Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2. 	Claim 1 is present in this application. Claim 1 is pending in this office action.

3. 	The present application is being examined under the pre-AIA  first to invent provisions.

4. 	This office action is NON-FINAL.

Drawings
5. 	The Drawings filed on 08/13/19 are acceptable for examination purposes.

Specification
6. 	The Specification filed on 08/13/19 is acceptable for examination purposes.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double

least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on nonstatutory double
patenting provided the reference application or patent either is shown to be commonly
owned with the examined application, or claims an invention made as a result of
activities undertaken within the scope of a joint research agreement. See MPEP §
717.02 for applications subject to examination under the first inventor to file provisions
of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for
applications not subject to examination under the first inventor to file provisions of the
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in
which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets

more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-14, 17-18, 21-23 and 25-27 of Patent no. 10,382,963. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 6-14, 17-18, 21-23 and 25-27 of Patent no. 10,382,963 comprise limitations that when added to the pending claims would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


        Instant Application 16/539,845
Patent No. 10,382,963
1. A method of managing file permissions in a remote file storage system, said method comprising:
defining permissions for said remote file storage system;
controlling access to objects on said remote file storage system according to 
transferring said permissions to a client file storage system remote from said remote file storage system; and
controlling access to objects on said client file storage system according to said permissions of said remote file storage system; and wherein
said step of controlling access to objects on said client file storage system according to said permissions of said remote file storage system includes overriding permissions of said client file storage system.


synchronizing objects on a remote file storage system with objects on a client file storage system over a wide area network, said client file storage system being 
defining permissions for said remote file storage system;
controlling access to objects on said remote file storage system according to said permissions of said remote file storage system; transferring said permissions to said client file storage system from said remote file storage system over a wide area network; and controlling access to said objects on said client file storage system according to said permissions of said remote file storage system; altering said permissions of said remote file storage system at said client file storage
system:
controlling access to objects on said client file storage system according to said altered

permissions of said remote file storage system:
and wherein
said step of transferring said altered permissions to said remote file storage system occurs
in conjunction with a data synchronization process between said remote file storage
system and said client file storage system: and
said step of controlling access to said objects on said client file storage system according to said permissions of said remote file storage system includes overriding permissions of said client file storage system; and whereby




Claim Rejections - 35 U.S.C. §103
 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7. 	Claim 1 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe et al. (US 2010/0077026) in view of Susanto et al. (US 2010/0241668) and further in view of MacLaurin et al. (US 2006/0206533).

 	Regarding claim 1, Watanabe teaches a method of managing file permissions in a remote file storage system, said method comprising, (Watanabe, See paragraph [0054], the access permission registering unit 17 reads the encryption remote Ul application from the remote Ul application storage unit),
 	defining permissions for said remote file storage system, (Watanabe, See paragraph [0055], the access permission client device storage unit 18, the remote Ul application storage unit);
 	controlling access to objects on said remote file storage system according to said permissions of said remote file storage system, (Watanabe, See paragraph [0052], in order to solve the conventional problem, and an object of the invention is to provide a method of registering access permission with which a user can register access permission for a client device easily and accurately and can eliminate unauthorized use of contents stored in a server device, (i.e. only the register user control the access));
 	wherein said step of controlling access to objects on said client file storage system, (Watanabe, See paragraph [0027], the access permission client device storage unit 18 stores access permission client devices. The access permission registering unit 17 registers the access permitted client devices into the access permission client device storage unit 18 (register access permission).
	Watanabe does not explicitly teaches controlling access to objects on said client file storage system according to said permissions of said remote file storage system; 
 	However, Susanto teaches controlling access to objects on said client file storage system according to said permissions of said remote file storage system, (See Susanto paragraph [0045], A set of local permissions may permit or deny access to local resources. Examples of local resources include local file directories, local peripherals such as printers and scanners, and various services that may operate on the client device. For example a user may be permitted the following types of access to a file system: full control), according to said permissions of said remote file storage system; and according to said permissions of said remote file storage system includes overriding permissions of said client file storage system (See Susanto paragraph [0041], A mandatory access control list may enforce system-wide restrictions that override permissions in an access control list).
 	It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify controlling access to said objects on said client file storage system according to said permissions of said remote file storage system and according to said permissions of said remote file storage system includes overriding permissions of said client file storage system of Susanto to combine in order to allowed to access files or portions of files according to compatible access modes.
 	Watanabe together with Susanto does not explicitly teaches transferring said permissions to a client file storage system remote from said remote file storage system.
(See MacLaurin paragraph [0009], communication between disparate network devices whereas metadata corresponding to the networked file systems is synchronized. Once the metadata is synchronized, in another aspect, the data file stream can be transferred thereby effecting metadata and file synchronization).
 	It would have been obvious to a person of ordinary skill in art at the time of invention was made to modify transferring said permissions to a client file storage system remote from said remote file storage system network of Susanto to combine in order to allowed to access files or portions of files according to compatible access modes.

Conclusion/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
 	Anderson et al. (US 2006/0004765 A1) The system and method of the present invention address remote data import and export by integrating caching and replication functions within a SAN file system and by maintaining local copies of remote content on local SAN disks.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163